Citation Nr: 1434138	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals, neck injury (fused bones in neck).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran presented testimony before a decision review officer at the RO in December 2009.

The Board notes that in an August 2009 rating decision, the RO granted service connection for degenerative joint disease of the right knee and service connection for degenerative joint disease of the right hip.  This was a full grant of the benefit sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  


The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a current cervical spine or neck disability that developed as a result of an injury sustained in a jeep accident during active duty in Alaska, sometime around October 1968.  He has reported that he was taken to Elmendorf Air Force Base for treatment after the accident, and that he complained of a stiff neck, but was not placed in a neck brace.  He reported further that he did not receive any follow-up care at Elmendorf Air Force Base or anywhere else for the remainder of his military service, and claimed that he could not remember if he complained of neck pain at the time of his discharge from service.  With regard to post-service medical care, the Veteran reported that he did report occasional neck pain following service, but he did not seek medical treatment from a doctor for neck pain until the 1980's.  See December 2009 Decision Review Officer (DRO) hearing transcript.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to the cervical spine or neck, or any evidence of a motor vehicle accident (MVA) during service.  Furthermore, during his November 1969 separation examination, the Veteran's spine was evaluated as normal, and no cervical spine or neck disability or injury was noted.  

The post-service medical evidence of record shows that the Veteran was seen in May 1992 at the Spine Institute for complaints of left arm pain.  It was noted that the Veteran had a past history of Hodgkin's tumor of the neck in 1984, and there was radiographic evidence of soft disc herniation at C5-6 on the left and osteophytes at C6-7.  The Veteran was diagnosed with C6 nerve impingement from disc herniation at C5-6.  In June 1992, the Veteran underwent cervical spine surgery, consisting of anterior cervical fusion at C5-6 and C6-7.  

A February 2010 report from the Alaska Department of Public Safety indicates that there was no record in the State Trooper incident reports of a MVA in October 1968 involving the Veteran.  A February 2010 Formal Finding of Unavailability from the Military Records Specialist at the Indianapolis RO indicates that there are no records of treatment for the Veteran at the Elmendorf Air Force Base hospital from January 1, 1968 to December 31, 1968.  Per the Veteran's request, morning reports for the Veteran's unit of assignment, Headquarters, US Army Alaska (HQ USARA) in October 1968 were requested to help determine if the Veteran was present for duty or recorded as sick on any occasions during the month of October 1968, but a response from the National Personnel Records Center (NPRC) indicated that the requested information would not be located on morning reports.

Lay statements from the Veteran's friends and family who claim to have known him prior to his military service, indicate that they were not aware of the Veteran having any problems with his neck until after his discharge from the military.  The Veteran's brother also noted that he was aware of the Veteran having a jeep accident in service and injuring his neck in that accident.  See lay statements from W.C., G.G., and W.W., submitted in March 2008.

The Veteran contends that he has a current cervical spine or neck disability related to an injury in service.  The Veteran has consistently reported that he injured his neck in service and that he has experienced neck problems since.  Furthermore, as noted above, he has submitted lay statements from family and friends attesting to the fact that he did not have problems with his neck until after military service.  These statements provide competent evidence of a neck injury during active duty and a continuity of symptoms since. A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the post-service medical evidence of record shows that the Veteran was first diagnosed with a current cervical spine disorder in 1992, more than 20 years after his discharge, and there is no medical opinion of record addressing the etiology of the currently diagnosed cervical spine disability.  

Accordingly, the Board finds that an examination and opinion is needed to determine whether the currently diagnosed cervical spine or neck disability was incurred during the Veteran's active military duty.  38 U.S.C.A. § 5103A(d) 
(West 2002).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

The Board also notes that although the record reflects that the Veteran has received treatment through the Northern Indiana VA Healthcare System, there are no VA treatment records dated after June 2010 associated with the claims file or the Virtual VA e-folder.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2)  .

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated since June 2010 from the Northern Indiana VA Healtcare facility should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of any current neck or cervical spine disability.  The claims folder must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should report all orthopedic diagnoses pertinent to the neck and cervical spine.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current neck or cervical spine disability is etiologically related, in whole or in part, to the Veteran's active service.  

The examiner should provide a rationale for all opinions expressed.  

The examiner is advised that the Veteran is competent to report symptoms and injuries in service.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's appeal.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



